DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method for indicating information, the method comprising: generating, by a reporting access point (AP), a Reduced Neighbor Report (RNR) element carried in a management frame, the RNR element comprising a target beacon transmission time (TBTT) information field for a reported AP, wherein the TBTT information field for the reported AP comprises a basic service set identifier (BSSID) subfield for the reported AP and a neighbor AP TBTT offset subfield for the reported AP; and transmitting, by the reporting AP, the RNR element; wherein in response to the BSSID subfield for the reported AP being set to a non- transmitted BSSID in a multiple BSSID set, the neighbor AP TBTT offset subfield for the reported AP is set to a value of a TBTT offset of an AP that has a transmitted BSSID from an immediately prior TBTT of the reporting AP that transmits the RNR element, and wherein the AP that has the transmitted BSSID is in the multiple BSSID set that comprises the reported AP, but the AP that has the transmitted BSSID is not the reporting AP; wherein in response ; and wherein within the multiple BSSID set the AP that has the transmitted BSSID is the only AP that is allowed to transmit a beacon frame or a probe response, and wherein the reported AP that has the non-transmitted BSSID is not allowed to transmit a beacon frame or a probe response”.

Regarding Claim 6, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A communication method, comprising: receiving, by a station, a Reduced Neighbor Report (RNR) element carried in a management frame, the RNR element comprising a target beacon transmission time (TBTT) information field for a reported access point (AP), wherein the TBTT information field comprise a basic service set identifier (BSSID) subfield for the reported AP and a neighbor AP TBTT offset field for the reported AP; and processing, by the station, the RNR element; wherein in response to the BSSID subfield for the reported AP being set to a non-transmitted BSSID in a multiple BSSID set, the neighbor AP TBTT offset subfield for the reported AP is set to a value of a TBTT offset of an AP that has a transmitted BSSID from an immediately prior TBTT of a reporting AP that transmits the RNR element, and wherein the AP that has the transmitted BSSID is in the multiple BSSID set that comprises the reported AP, but the AP that has the transmitted BSSID is not the reporting AP; 3Application No. 16/878,373Response to Office Action wherein in response to the BSSID subfield for the reported AP being set to a 

Regarding Claim 11, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A reporting access point (AP), comprising: a processor; and a memory storing processor-executable instructions that, when executed by the processor, cause the reporting AP to: generate a Reduced Neighbor Report (RNR) element carried in a management frame, the RNR element comprising a target beacon transmission time (TBTT) information field for a reported AP, wherein the TBTT information field for the reported AP comprises a basic service set identifier (BSSID) subfield for the reported AP and a neighbor AP TBTT offset subfield for the reported AP; and transmit the RNR element; wherein in response to the BSSID subfield for the reported AP being set to a non-transmitted BSSID in a multiple BSSID set, the neighbor AP TBTT offset subfield for the reported AP is set to a value of a TBTT offset of an AP that has a transmitted BSSID from an immediately prior TBTT of the reporting AP that transmits the RNR element, and wherein the AP that has the transmitted BSSID is in the multiple BSSID set that comprises the reported AP, but the AP that has the transmitted BSSID is not the reporting AP; wherein in response to the BSSID subfield 

Regarding Claim 16, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A station, comprising: a processor; and a memory storing processor-executable instructions that, when executed by the processor, cause the station to: receive a Reduced Neighbor Report (RNR) element carried in a management frame, wherein the RNR element comprises a target beacon transmission time (TBTT) information field for a reported access point (AP), wherein the TBTT information field for the reported AP comprise a basic service set identifier (BSSID) subfield for the reported AP and a neighbor AP TBTT offset field for the reported AP; and process the RNR element; wherein in response to the BSSID subfield for the reported AP being set to a non-transmitted BSSID, the neighbor AP TBTT offset subfield is set to a value of a TBTT offset of an AP that has a transmitted BSSID from an immediately prior TBTT of a reporting AP that transmits the RNR element, and wherein the AP that has the transmitted BSSID is in the multiple BSSID set that comprises the reported AP, but the AP that has the transmitted BSSID is not the reporting AP; wherein in response to the 

3.	The dependent claims 2-5, 7-10, 12-15, and 17-20 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461